Claims 17-30, are pending in this application.
Claims 1-16, are deleted.
Improper Markush Rejection
When an examiner determines that the members of a Markush group lack either a single structural similarity or a common use, or if the single structural similarity is a substantial structural feature of a chemical compound that is not essential to the common use, then a rejection on the basis that the claim contains an "improper Markush grouping" is appropriate (see subsection II). Note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 
Claims 17-30, are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

    PNG
    media_image1.png
    67
    184
    media_image1.png
    Greyscale
.  However, according to the specification the rings do not have the asserted utility. Therefore the grouping of the compounds is improper.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
 The search of the elected species was extended to include compounds of both formulae, wherein R1, R2, X Y, Z are as defined in claim 17; A is heteroarylene and B is as defined in claim 17, but B cannot be a bond. 
The search was stopped because the non-elected species are not sufficiently few in numbers and have different structures for reasons set forth above.  The remaining non-elected species are held withdrawn from further consideration.
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.” MPEP 803.02 IIIA.
nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02 IIIA. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-30, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 “’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentations for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are in the hundreds of thousands. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the instant inventions.  
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
The structures of the active derivatives are not disclosed in the specification in such a way to ascertain the structures of compounds that are included and/or excluded by the claims. How to make the derivatives is not disclosed. There is no incorporation by reference of publications where the procedures could be found.  
A polymorph has a crystalline structure of a compound. The crystalline structure is determined by the process of making it.  Solvate is a co-crystal of a crystal and a solvent. The number of moles of the solvent or water may vary.  When the solvent is water such is a hydrate.
A complex is the combination of two or more individual compounds. The specification fails to disclose the additional individual compounds in the complex. It fails to disclose how the complex, crystals and co-crystals are made and the number of moles of solvent in each solvate and hydrate.  There is no incorporation by reference of publications where the procedures could be found.  There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).  By deleting polymorph, active derivatives, solvate and hydrate in every occurrence the rejection would be overcome.
Claims 28-29, are drawn to treatment of cancers. However, there is no evidence in the instant specification that the compound would treat all the five categories of cancers namely:  Ibid. However, the authors state that skin carcinogenesis is unique for not requiring nuclear activation.  
The “fact that art of cancer chemotherapy is highly unpredictable places on drug patent applicants to provide basis for believing speculative statements placed in the specification as positive assertion are true, and failing such, ignorance of PTO in not being able to provide scientific reason why assertion is not sound is not justification for permitting assertion to be made, where those of ordinary skill in the art would not accept assertions as believable without some data or other evidence to support it.”   In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence needed may vary, depending on whether alleged utility appears to accord with or to contravene scientific principles and beliefs.”  In re Jolles, 206 USPQ 885 (CCPA, 1980).  
 Even though “the state of cancer treatment has advanced remarkably, decisional law would seem to indicate that the utility is sufficiently unusual to justify an examiner’s requiring substantial evidence, which may be in the form of animal tests.” Ex parte Krepelka, et al. 231 USPQ 746 (BdPatApp&Int, 1986). There are no assays performed with cell-lines from each category of cancers, results of such assays and a discussion of the results establishing nexus 
The structures of prodrugs are not disclosed in the specification in such a way to ascertain the structures of compounds that are included and or excluded by the claims. How to make the prodrugs is not disclosed.  There are thousands of species being claimed. Finding their prodrugs is an empirical exercise.  Predicting if a certain compound is in fact a prodrug, which produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty.  
Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  a) For a compound to be a prodrug, it must meet three tests.  It must itself be biologically inactive.  It must be metabolized to a second substance in human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration.  Thirdly, that second substance must be clinically effective.  Determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.   b) The direction concerning the prodrugs is not found in the specification.  c) There is no working example of prodrugs.  d) The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body.  e) Wolff, Manfred E. "Burger's Medicinal Chemistry, 5th Ed, Part I", John Wiley & Sons, 1995, pages 975-977, summarizes the state of the prodrug art.  The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug.  The second paragraph in section 10 and the paragraph spanning pages 976-977 indicates the low expectation of success.  In that paragraph the difficulties of extrapolating between species are further developed.  
In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  h) The breadth of the claims includes thousands of compounds, which are potential prodrugs. By deleting prodrugs in every occurrence the rejection would be overcome.
The specification does not enable all the compounds within the scope of the claims. While it is not required to make all the species within the scope of a claim, applicant must disclose reaction schemes that would make it possible to make everything within the scope of the claim.
The specification disclosed reaction schemes and specific examples, at pages 47-81. The schemes and examples so disclosed are limited to when R1 is alkyl and R2 is H or alkyl. In the claims R1 and R2 embraced non-limiting alkyl, cycloalkyl, cycloalkylalkyl, aryl, alkoxyalkyl arylalkyl, heteroaryl, non-limiting heteroarylalkyl, etc.  There are multiple levels of substitutions. Steric hindrance must necessarily be a problem.  The specification fails to set forth how to modify the procedures for making the disclosed examples in order to make compounds wherein R1 and/or R2 is non-limiting alkyl, cycloalkyl, cycloalkylalkyl, aryl, alkoxyalkyl arylalkyl, heteroaryl, non-limiting heteroarylalkyl, etc.   There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).   
In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  Experiments must be performed by trial and error with known compounds starting from the beginning of organic chemistry texts to the end, trying each compound in different combinations with the same or structurally different compounds, to ascertain if they could be made. The type and number of hetero atoms and the point of attachments of the hetero rings and their sizes are subject to guessing. There is no guarantee the compounds could be made and no guarantee if made they would have the asserted utility. If the experiments are successful, the user would be correctly designated the inventor.  
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  By limiting R1 to alkyl and R2 to H, alkyl the rejection would be overcome. Other appropriate corrections are required.
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  .  . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24, is drawn to two inventive subject matters. A compound alone (compound) or in combination with other therapeutic agents (composition).  A compound must consist only itself.  By replacing compound, line 1 with composition the rejection would be overcome. Other appropriate corrections are required.
Claim 26, is not clear. It is not clear what applicant is claiming by the phrase “having a like therapeutic effect”. The phrase must be deleted. The at least one “compound” cannot be true since not all known compounds are applicable in the composition. The claim embraced all compounds, known today and those that may be discovered in the future.  By deleting the claim the rejection would be overcome.  Other appropriate corrections are required.
Claim 27, is not in proper format. It is not clear what applicant is claiming by the phrase “agents for use in methods”.  The phrase must be deleted. The claim cannot be true since not all known therapeutic agents are applicable in the composition. The claim embraced all therapeutic agents, known today and those that may be discovered in the future.  By deleting the claim the rejection would be overcome. Other appropriate corrections are required.

If applicant intends to claim preparation procedures as known in the art, such were in the public domain prior to the time the invention was made. Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is not patentable.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra.
Claim 30, is drawn to all steps of preparing, known today and those that may be discovered in the future.  Hence the claims are indefinite.
Objection

    PNG
    media_image2.png
    81
    213
    media_image2.png
    Greyscale
is directly from the claims. They appear to be from a dot-matrix printer and are not legible. Claims 17-30, are also objected to for containing non-elected inventions.  They must be amended as set forth under Improper Markush grouping.

Telephone Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
October 22, 2021